Case: 12-30421       Document: 00512067837         Page: 1     Date Filed: 11/29/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 29, 2012
                                     No. 12-30421
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

BRANDON M. DEL BOSQUE,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:11-CR-119-1


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       Brandon Del Bosque appeals the 12-month sentence imposed following his
guilty-plea conviction for forging and using the forged signatures of a judge and
court officer, in violation of 18 U.S.C. § 505. For the first time on appeal, he
contends that his sentence, which represented an upward variance from the
guidelines range, was procedurally and substantively unreasonable.
       Because Del Bosque did not object to his sentence on these grounds in the
district court, we review for plain error, which requires him to show a forfeited

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30421     Document: 00512067837      Page: 2   Date Filed: 11/29/2012

                                  No. 12-30421

error that is clear or obvious and that affects his substantial rights. See United
States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007); see also Puckett v. United
States, 556 U.S. 129, 135 (2009). If he makes such a showing, this court has the
discretion to correct the error but will do so only if it seriously affects the
fairness, integrity or public reputation of judicial proceedings. Puckett, 556 U.S.
at 135.
      Del Bosque first argues that the district court based its sentence on clearly
erroneous facts, specifically, his purported manipulation of his wife and her
grandmother, when there was no evidence that he used the forged document to
manipulate anyone. Contrary to his assertion, the Presentence Report (PSR)
contained sufficient evidence of Del Bosque’s manipulation of family members,
and the district court did not err, plainly or otherwise, in relying on the PSR’s
findings and conclusions given the absence of any rebuttal evidence. See United
States v. Ollison, 555 F.3d 152, 164 (5th Cir. 2009); United States v. Solis, 299
F.3d 420, 455 (5th Cir. 2002); see also Puckett, 556 U.S. at 135. Specifically, the
letters from Del Bosque’s wife and grandmother stating that they did not feel
victimized by him were insufficient to rebut the findings in the PSR. See Solis,
299 F.3d at 455.
      Alternatively, Del Bosque contends that, even if there was sufficient
evidence to show that he manipulated his family members, the court erred in
relying on that fact to support its upward variance, rendering his sentence
substantively unreasonable. He reasons that because intent to defraud is not an
element of the offense, his attempt to take advantage of his wife’s grandmother
was irrelevant in assessing the seriousness of the offense under 18 U.S.C.
§ 3553(a)(2)(A).
      The argument is without merit. Del Bosque’s manipulation of family
members was a relevant consideration because the record establishes the
interconnectedness of his gambling addiction, its effects on his family, and the
nature and circumstances of the instant offense. Further, Del Bosque ignores

                                        2
    Case: 12-30421     Document: 00512067837      Page: 3   Date Filed: 11/29/2012

                                  No. 12-30421

the fact that the district court additionally relied on his extensive criminal
history, which included theft and financial misrepresentation crimes, and on the
seriousness of the offense, which the court determined compromised the
reputation of the court and victimized well-respected members of the judiciary.
      Del Bosque has not demonstrated any plain error relative to the
substantive reasonableness of his sentence. See United States v. Brantley, 537
F.3d 347, 349 (5th Cir. 2008); Peltier, 505 F.3d at 392; see also Puckett, 556 U.S.
at 135. His argument does not show that the district court relied on an improper
§ 3553(a) factor but instead reflects his disagreement with the propriety of his
sentence and the district court’s weighing of those factors. To the extent that he
seeks to have this court reweigh the § 3553(a) factors, this court may not do so.
See Gall v. United States, 552 U.S. 38, 51 (2007); see also United States v.
Cisneros-Gutierrez, 517 F.3d 751, 767 (5th Cir. 2008).
      The district court’s judgment is AFFIRMED.




                                        3